Miller, J.,
dissenting: As I noted in my dissent in Sells, the *357legislature anticipated that teachers might face loss of tenure upon the creation of interlocal cooperatives, and specifically guarded against such an eventuality by the enactment of K.S.A. 1981 Supp. 12-2904(e), which reads:
“No agreement made pursuant to this act shall relieve any public agency of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, said performance may be offered in satisfaction of the obligation or responsibility.”
I respectfully suggest that if that statute is to be given life and meaning, the trial court’s decision in this case should be affirmed.
Prager, J., joins the foregoing dissenting opinion.